DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,965,352. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matters of the current pending application teaches an apparatus to “receive a plurality of symbols”, while the above U.S. Patent teaches an apparatus to “generate a plurality of symbols” (see Mapping below). It is well known in the art, in order to receive a signal that particular .
17/142,702
10,965,352
1. An apparatus, comprising: a first communication device including a plurality of antennas and configured to access a codebook of unitary matrices that is also accessible by a second communication device; and a processor operatively coupled to the first communication device, the processor configured to: receive a plurality of symbols; apply, to each symbol from the plurality of symbols, at least one layer from an associated unitary matrix from a plurality of unitary matrices of the codebook of unitary matrices, to generate a 

plurality of antennas and configured to access a codebook of unitary matrices
that is also accessible by a second communication device; and a processor operatively coupled to the first communication device, the processor configured to: generate a plurality of symbols based on an incoming data;  decompose each
unitary matrix from a plurality of unitary matrices of the codebook of unitary matrices into an associated plurality of layers, for each unitary 


communication device and via a communication channel, a plurality of signals, each signal from the plurality of signals representing transformed symbols from a first plurality of transformed symbols; performing, at the communication device, a singular value decomposition of a representation of the communication 
channel to identify a left singular vector of the communication channel and a right singular vector of the communication channel; removing the left singular vector and the right singular vector from the first plurality 


plurality of antennas and configured to access a codebook of unitary matrices
that is also accessible by a second communication device; and a processor operatively coupled to the first communication device, the processor configured to: generate a plurality of symbols based on an incoming data; decompose each
unitary matrix from a plurality of unitary matrices of the codebook of 
apply, to each symbol from the plurality of symbols, at least one layer from an associated unitary matrix from the plurality of unitary matrices, to generate a plurality of transformed symbols; apply, to each transformed symbol from the plurality of transformed symbols, a precode matrix selected from the codebook of unitary matrices, to produce a plurality of precoded symbols;  and send a signal to cause transmission, to the second communication device, of a plurality of signals, each signal from 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20200007204-$ or US-20190115960-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633